Citation Nr: 0619479	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  03-04 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a low back disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 decision by the RO in White River 
Junction, Vermont, which found that new and material evidence 
had not been received to reopen a previously denied claim of 
entitlement to service connection for a low back disorder 

In January 2004, the Board remanded the case to provide 
required notice and assistance with the development of the 
claim.


FINDINGS OF FACT

1.  In a January 1990 decision, the Board denied service 
connection for a back disorder.  The decision is final.

2.  Evidence submitted since the Board's January 1990 
decision is either cumulative of previously submitted 
evidence; or is not so significant that it must be considered 
to fairly adjudicate the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim of service connection for a back disorder, and the 
January 1990 Board decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters-The VCAA

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

More recently, the Federal Circuit Court has clarified that 
the VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 444 F.3d 1328.

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's claim for entitlement to service 
connection for a back disorder by means of letters issued in 
January, June, August, and October 2004 and letters issued in 
June and August 2005, as well as March 2006.  The letters 
explicitly told the veteran to submit relevant evidence in 
his possession and that VA would assist him in obtaining 
relevant evidence, but that it was his responsibility to 
ensure that VA received such evidence.

VCAA notice should be provided prior to an initial denial of 
the claim.  Mayfield v. Nicholson, 444 F.3d 1378 (Fed. Cir. 
2006).  The notice in this case was provided after the 
initial denial.  The timing deficiency with regard to the 
letters sent in 2004 and 2005 was cured by the RO's re-
adjudication of the claim after the notices.  Id.  

The claim was not readjudicated after the March 2006, letter.  
The veteran not prejudiced by the delayed notice.  He 
submitted no evidence or information in response to the 
letter.  If he had submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.
      
The March 2006 letter provided the notice required under 
Dingess.  

The duty to assist has been fulfilled, as VA has secured all 
identified records pertaining to the matter on appeal.  There 
is no suggestion on the current record that there remains 
evidence that is pertinent to the matter on appeal that has 
yet to be secured.  

The veteran has not been provided an examination, nor has a 
medical opinion been obtained.  An examination or medical 
opinion is not required prior to receipt of new and material 
evidence in the case of a finally disallowed claim.  
38 C.F.R. § 3.159(c)(4)(iii) (2005).

Thus, the appeal is ready to be considered on the merits.

Factual Background

The January 1990 Board decision denied service connection for 
a back disability on the basis that the veteran complained of 
a back disorder in service, but the disorder was acute and 
transitory and resolved with treatment, leaving no residual 
disability and bearing no relationship to a chronic low back 
disorder noted several years after service.

When the claim for service connection for a back disorder was 
denied by the Board in January 1990, the record included: the 
veteran's service medical records; report of a VA 
compensation examination in July 1985; and private treatment 
and hospitalization reports dated from 1974 to 1988.

The veteran's service medical records show that in May 1969 
he was seen with complaints of intermittent low back pain 
that had occurred after lifting a heavy object three weeks 
earlier.  The diagnosis was low back strain.  In June 1969, 
he again presented with complaints of back pain.  An X-ray 
study of the lumbar spine was negative.

In a July 1969 report of medical history, completed for 
purposes of separation from service, the veteran noted 
treatment for back problems.  

A report from Dumont Hospital reflects the veteran's 
treatment during September 1974.  An X-ray study of the 
lumbosacral spine showed no abnormalities.  A myelogram 
showed a small posterolateral disc protrusion at the L4-L5 
level on the left side.  A laminectomy and diskectomy were 
performed.  The diagnosis was herniated lumbar disc at L4-L5.

In a statement dated in May 1984, B. Gautreau, MD, noted that 
he first saw the veteran in 1974 for a herniated lumbar disc.  
Results of the laminectomy and diskectomy had not been 
favorable.  

In August 1984 D. de Yturralde, MD, reported that he had 
treated the veteran for low back pain, and that in 1982 he 
had a diskectomy.

In a subsequent statement Dr. de Yturralde, related that the 
veteran's illness dated back to 1969 when he had injured his 
back straining on something heavy.  He had been treated for a 
back strain conservatively and not very successfully until 
the 1974 diskectomy.  The relief of pain had lasted 4 or 5 
months and recurred.

On a July 1985 VA examination, it was remarked that the 
veteran had had severe, disabling back pain since 1969.  The 
diagnosis was chronic low back pain.

In a January 1986 statement Dr. de Yturralde, wrote that he 
had seen the veteran in 1982, and since that time on many 
different occasions, for low back pain.  He admitted for a 
myelogram that showed evidence of L4, L5; and L5, S1 disc 
protrusion.  In February 1985 he had undergone a two-level 
chemonucleolysis.  

In an undated statement from M. Graham, MD, received in 1986, 
he noted that the veteran was seen for complaints of low back 
pain in 1986 and had been previously seen in 1974 when an X-
ray study had been performed.  The X-ray study revealed no 
abnormality of the lumbosacral spine and the disc spaces were 
all fairly well maintained.  

In May 1986, P.E. LeBlanc, MD, reported that the veteran had 
been seen at his office on three occasions between October 
1970 and 1974 for lumbar pain.  In 1974 he had referred the 
veteran to Dr. G. Grandin.

In July 1987, G. Quartey, MD, related that he had initially 
seen the veteran in February 1987 for evaluation of a chronic 
pain disorder involving his low back and the left lower 
extremity.  Information obtained at that time was that in 
1969, while in the United States Army, the veteran had 
suffered an injury to his back while in the process of 
catching a floor polisher.  Between 1969 and 1974 the low 
back symptoms had persisted until a myelogram in 1974 led to 
a low back operation.  

In his opinion the veteran basically presented with chronic 
pain syndrome involving the low back and left lower 
extremity, likely based on degenerative disc disease in the 
lumbar area at L4-L5, L5-S1 plus likely postoperative 
scarring around the nerve roots in those areas.  

In June 1988, R. K. Leighton, MD, noted that he had been 
asked by a life insurance company to review the veteran as an 
independent assessment.  It was indicated that in 1969, the 
veteran had dropped a floor polisher while carrying it at 
work.  Rather than let it drop down the stairs, he caught it.  
The following day he developed back and left leg pain.  He 
had developed back pain intermittently.  The physician 
believed that the veteran had arachnoiditis with scarring at 
the L4-L5 disc space.  

The Board's 1990 decision was premised on a finding that 
while a back disability existed on two separate occasions 
during service, it was acute and transitory and resolved with 
treatment leaving no residual disability, and it bore no 
relationship to the complaints of back pain noted several 
years after service.

The evidence received since the January 1990 decision 
consists of: two records dated in October 1990 and July 2004 
from Dr. Leighton reporting continued treatment for low back 
pain.  

Pertinent Legal Criteria

The Board's 1990 decision became final when issued.  
38 C.F.R. § 20.1100 (2005).

A final decision will be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108; Knightly v. 
Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.   Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The evidence received since the Board's 1990 decision is not 
new.  The private medical records simply show continued 
treatment for low back pain which was of evidence at the time 
of the Board's 1990 decision.  Thus, this evidence is 
cumulative.

Moreover, this evidence, is not probative of whether a 
current back disability is related to service.  Therefore it 
is not material.

Since none of the evidence received since the Board's January 
1990 decision is new and material, the claim is not reopened.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a back 
disability.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


